Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felder et al. (US 20080100224 A1, hereinafter referred to as Felder).
Regarding claim 1, Felder discloses a light source adjustment system, comprising: 
a signal generation module (processing module 12; para [0023], backlight control module 15, 25; paragraphs [0021], [0029]-[0032]), which is used for generating a control signal (signal pulse and frequency modulation.”, paragraph [0031]); 
a switch circuit (T1; paragraphs [0021], [0027], [0029]-[0032]), which is electrically connected to the signal generation module for determining whether a power signal is outputted according to the control signal; and 
a light emitting element (LED 92), which is electrically connected to the switch circuit for emitting a light signal according to the power signal; wherein the signal generation module uses firmware control (“The processing module 12 may have an associated memory and/or memory element, which may be... a read-only memory… non-volatile memory and/or any device that stores digital information… and implements one or more of its functions… via… the memory and/or memory element storing the corresponding operational instructions... the memory element stores, and the processing module executes, hard coded and/or operational instructions [firmware] corresponding to at least some of the steps and/or functions illustrated in FIGS. 1-5.”, paragraph [0023]) to adjust a frequency and a ratio of generating and pulse pumping the control signal to generate an intermittent control signal with different frequencies so as to control a brightness of the light signal (paragraph [0031]).

Regarding claim 3, Felder discloses the light source adjustment system as claimed in claim 1, wherein the switch circuit is a metal-oxide-semiconductor field effect transistor (MOSFET)(T1, paragraph [0005]).



Regarding claim 5, Felder discloses the light source adjustment system as claimed in claim 1, wherein the signal generation module is connected to the switch circuit through a general purpose input/output (GPIO) module (processing module 12 is connected to the backlight control module 15 via GPIO 52 and bus structure 32 in Fig. 1; paragraph [0021]).

Regarding claim 6, Felder discloses the light source adjustment system as claimed in claim 1, wherein the signal generation module is a Bluetooth low energy (BLE) module or a microcontroller unit (MCU)(processing module 12 in Fig. 1; para [0023]).

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. Applicant argued on page 4, that “Fleder fails to disclose or suggest at least the features of "wherein the control signal is a pulse width modulation signal... the signal generation module uses firmware control to adjust a frequency and a ratio of generating and pulse pumping of the control signal to generate an intermittent control signal with different frequencies so as to control a brightness of the light signal".  However, Fleder discloses at paragraph [0031] that “the brightness control signal could be a combination of pulse and frequency modulation.” Therefore, Fleder teaches that “the signal generation module (processing module 12; para [0023], backlight control module 15, 25; paragraphs [0021], [0029]-[0032]) uses firmware control to the control signal to generate an intermittent control signal (a result signal of a combination of pulse and frequency modulation) with different frequencies so as to control a brightness of the light signal” as discussed above.  Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL D CHANG/Primary Examiner, Art Unit 2844